DETAILED ACTION
	This is the first office action regarding application number 16/641,421, filed on Feb 24, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 16-35 is/are currently pending and have been examined.
Claim(s) 1-15 has/have been cancelled. 


Information Disclosure Statement
	The information disclosure statement(s) filed Feb 24, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Interpretation
Regarding the recitation of “drive circuit” in Claims 23-25, 32 and 34, the examiner is interpreting the term to refer to a device that can provide a signal that can be modulated and/or adjusted based on the instant specification (see instant specification: Page 7, line 29-30). Prior art will be considered to read on the claims if it describes a signal generator that can be modulated and/or adjusted to provide a variety of signals. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 26-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 26, the preamble of “the acoustophoretic device according to claim 22” is unclear. Claim 22 is a dependent method claim and the dependency is thus unclear. To further prosecution, Claim 26 will be interpreted as being dependent on Claim 23, an independent apparatus claim. 

	Regarding Claim 27, in step (a), it is stated that “for each of a plurality of different combinations of parameter values, the parameters being selected from the group consisting of…”, where the requirement is that a plurality of parameters be chosen from the list. This alone is not unclear. However, step (b) describes that “selecting, from among the plurality of different combinations of the parameter values of the parameters, a polymeric substrate material M, a set of substrate dimensions Ds, a set of microfluidic flow channel dimensions Dc, a microfluidic flow channel position Pc within the substrate, properties of the liquid L in the microfluidic flow channel, a position Pu for the at least two ultrasound transducers, and an actuation frequency f of the at least two ultrasound transducers”, which requires a specific list of parameters to have been analyzed to proceed. As step (a) does not require all of the parameters needed in step (b), there is an indefiniteness issue regarding what parameters are needed to be evaluated in either step (a) or (b). As best understood, Applicant intended to describe that all parameters mentioned must be analyzed in step (a) to be used in step (b) and the claim will be treated as reciting such a case for the purposes of compact prosecution. The examiner suggests rewriting step (a) to read “(a) determining an acoustic resonance of the substrate for each of a plurality of different combinations of parameter values, the parameters including”. 

	Claim(s) 28-31 are rejected by virtue of dependency on Claim 27.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23-27 and 29-31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guldiken et al (US 2014/0008307) or, alternatively, rejected under U.S.C. 103 by Guldiken et al (US 2014/0008307) in view of González et al (A polymeric chip for micromanipulation and particle sorting by ultrasounds based on a multilayer configuration, Sensors and Actuators B: Chemical, 2010, Vol 144, pp. 310-317, see attached document).

Regarding Claim 23, Guldiken teaches an acoustophoretic device for performing an acoustophoretic operation (see Guldiken: Abstract), comprising: 
an acoustophoretic chip (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1), comprising a polymer substrate and a microfluidic flow channel in the substrate (see Guldiken: “the first channel can be made of a material such as polydimethylsiloxane (PDMS), polyurethanes, polyimides, polymethyl methacrylate (PMMA), silicone, Pyrex.TM., and combinations thereof”, [0056]; [0059]); 
at least two ultrasound transducers in acoustic contact with a first surface of the substrate (see Guldiken: “the surface acoustic wave generators (e.g., the first pair and/or second of surface acoustic wave generators) can include 
and a drive circuit connected to the at least two ultrasound transducers and configured to actuate the at least two ultrasound transducers at a frequency f that corresponds to an acoustic resonance peak of the substrate including the microfluidic flow channel filled with a liquid suspension (see Guldiken: “surface acoustic wave generators can produce acoustic surface waves by varying one or more of the wavelength, frequency, and power”, [0061]; “signal was generated by a signal generator (AFG3022B, Tektronix) and then amplified by an RF power amplifier (325LA, ENI). The signal was split two ways to provide identical signals to the IDTs and generate SSAW”, [0134]; the examiner notes that the generator is equivalent to the claimed drive circuit and the recitation of ‘configured to…’ is an example of functional language, where the system of Guldiken is capable of performing the claimed function as the signals generated can be modulated and/or adjusted).  

If Guldiken alone is deemed incapable of actuating the frequency of the ultrasound transducers at a frequency that corresponds to the resonance peak of the device, then an alternative rejection in further view of González applies as follows.
González teaches the analogous art of polymer chips for ultrasound-based separation strategies (see González: Abstract). González teaches that devices can be made from PMMA in two sections (i.e. a bottom substrate), one section comprising the channel features as protrusions and depressions, and an additional section that comprises the channel closing features (i.e. a lid substrate) and that the ultrasonic actuators (i.e. ultrasound generators) can be located on the outside of the chip such that the chip can be operated at the peak frequency (see González: Page 312, left column, “Fabrication and Packaging”, first paragraph, to Page 313, left 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the chip construction of Guldiken to be made of two separate polymeric substrates, a bottom substrate and a lid substrate, where either of the substrates can be connected to the ultrasound transducers to be run at the peak frequency, as taught by González, because González teaches that that using polymeric materials in the construction of acoustic/ultrasound chips leads to reduced cost, increased versatility and a range of potential for scientific and industrial applications as well as a potential for mass production of said chip (see González: “Polymeric materials have been proposed as alternative materials due to their low cost, versatility and wide range of physical and chemical properties to match a specific application…  mass production of disposable microfluidic device”, Page 311, left column, first full paragraph; Page 312, left column, “Fabrication and Packaging”, first paragraph, to Page 313, left column, final full paragraph; Fig 3).

Regarding Claim 24, modified Guldiken teaches all the limitations as applied to Claim 23 and further teaches wherein the drive circuit is further configured to actuate the at least two ultrasound transducers out of phase relative to each other, at the acoustic resonance frequency f (see Claim 23, the examiner notes that the generator is equivalent to the claimed drive circuit and the recitation of ‘configured to…’ is an example of functional language, where the system of 

Regarding Claim 25, modified Guldiken teaches all the limitations as applied to Claim 23 and further teaches wherein the drive circuit is further configured to actuate the at least two ultrasound transducers in antiphase relative to each other (see Claim 23, the examiner notes that the generator is equivalent to the claimed drive circuit and the recitation of ‘configured to…’ is an example of functional language, where the system of Guldiken is capable of performing the claimed function as the signals generated can be modulated and/or adjusted). 

Regarding Claim 26, modified Guldiken teaches all the limitations as applied to Claim 23 and further teaches wherein the substrate additionally comprises a further microfluidic flow channel, the further microfluidic flow channel being positioned so that an acoustic force arises, due to resonance in the substrate including the microfluidic flow channel and the further microfluidic flow channel, on a target particle in the further microfluidic channel (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1).

Regarding Claim 27, modified Guldiken teaches a method of producing an acoustophoretic chip for performing an acoustophoretic operation (see Guldiken: Abstract), the acoustophoretic chip comprising a polymer substrate in which a microfluidic flow channel is provided (see Guldiken: [0051]; [0056]; [0059]), the method comprising the steps of:
determining an acoustic resonance of the substrate for each of a plurality of different combinations of parameter values (see Guldiken: “finite element and theoretical models to study the wave propagation characteristics of surface 
selecting, from among the plurality of different combinations of the parameter values of the parameters, a polymeric substrate material M, a set of substrate dimensions Ds, a set of microfluidic flow channel dimensions Dc, a microfluidic flow channel position Pc within the substrate, properties of the liquid L in the microfluidic flow channel, a position Pu for the at least two ultrasound transducers, and an actuation frequency f of the at least two ultrasound transducers, wherein the selected parameter values yield an acoustic resonance within the substrate including the microfluidic flow channel for performing the acoustophoretic operation (see Guldiken: “finite element models developed (Task 1) and theoretical equations are employed to obtain the physical dimensions and performance metrics of the SAW transducers and the separation system”, [0077]; Guldiken teaches evaluating all of the parameters and also teaches forming the device, and as such it is inherent that they selected the parameters to make such a device. Further, the modeling was performed to obtain the optimal design and one of skill in the art would understand that constructing the optimal device would require selecting the design parameters); 
and manufacturing the acoustophoretic chip made out of the substrate material M having the substrate dimensions Ds and being provided with a microfluidic flow channel having the microfluidic flow channel dimensions Dc and the microfluidic flow channel position Pc within the substrate (see Guldiken: “finite element models developed (Task 1) and theoretical equations are employed to obtain the physical dimensions and performance metrics of the SAW transducers and the separation system”, [0077]; Table 1).

Regarding Claim 29, modified Guldiken teaches all the limitations as applied to Claim 27 and further teaches wherein step (a) further comprises determining an acoustic force on a target particle throughout the substrate for each of the plurality of different combinations of parameter values of substrate parameters (see Guldiken: “Cell displacement and trajectory analysis by considering various forces on cells enables design optimization of the second stage”, [0074]), and step (b) further comprises determining a set of microfluidic flow channel dimensions Dc and the microfluidic flow channel position Pc within the substrate so that the microfluidic flow channel at least partly delimits a region of the substrate in which the acoustic force on the target particle is suitable for performing the acoustophoretic operation (see Guldiken: “The finite element model with advanced fluid-structure interface (FSI) model can include of five major components: the transducer (to generate the surface acoustic waves), the microfluidic channel, the fluid, the fluid-structure interface, and the absorbing boundary…. Microfluidic channel and the solid absorbing boundary layers are modeled”, [0073]).

Regarding Claim 30, modified Guldiken teaches all the limitations as applied to Claim 27. Guldiken teaches performing the analysis for the design and optimization of an acoustophoretic device (see claim 27). Guldiken further teaches two distinct acoustophoretic zones, with distinct channel dimensions and locations within a substrate (see Guldiken: Fig 1.1). 

	However, based on the teachings in Guldiken, where simulations are used to determine the optimal design parameters for an acoustophoretic device and where the design of a two-phase acoustophoretic device is disclosed, it would have been well within the skill of one of ordinary skill in the art to have performed the design and optimization simulation of Guldiken for every relevant part of a microfluidic device, including for the multiple channels of Guldiken, as this would have allowed the design and operation of a multiple-staged acoustophoretic device.
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of forming an acoustophoretic channel of Guldiken to include steps that would analyze, design and optimize multiple sections or stages of an acoustophoretic device, such as the two-stage acoustophoretic device of Guldiken, because Guldiken teaches simulations for determining the optimal design parameters for an acoustophoretic device and also teaches the design of a two-phase acoustophoretic device (see Guldiken: Claim 27; Fig 1.1).

Regarding Claim 31, modified Guldiken teaches all the limitations as applied to Claim 30 and further teaches wherein the step (b) further comprises determining a further set of microfluidic flow channel dimensions Dc2 and a microfluidic flow channel position Pc2 within the substrate so that the further microfluidic flow channel at least partly delimits a further region of the substrate in which the acoustic force on a target particle is suitable for performing the further acoustophoretic operation (see modification of Claim 30, modify the method of forming an acoustophoretic channel of Guldiken to include steps that would analyze, design and optimize multiple sections or stages of an acoustophoretic device, such as the two-stage acoustophoretic .


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guldiken et al (US 2014/0008307) in view of Bruus et al (Acoustofluidics 2: Perturbation theory and ultrasound resonance modes, Lab on a Chip, 2012, Vol 12, pp. 20-28, see attached document). 

Regarding Claim 28, Guldiken teaches all the limitations as applied to Claim 27. Guldiken teaches using simulation for the analysis of the combination of parameters, and further states that the fluid-substrate interface should be analyzed (see claim 27).
Guldiken does not explicitly describe using, as simulation boundaries, a polymer/air interface at an outer surface of the substrate, and a polymer/liquid interface at walls in the substrate defining the microfluidic flow channel.
However, Bruus teaches the analogous art of analysis of acoustofluidics (see Bruus: Abstract; Introduction). Bruus teaches that insight into the acoustic resonances in a liquid filled chamber can be achieved by modeling the system using a boundary condition of liquid surrounded by a thin glass wall (i.e. substrate) and a boundary condition of the substrate surrounded by air on the opposite side (i.e. outside) (see Bruus: Page 24, middle column, final paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluid-substrate boundary of the simulation of Guldiken to include a boundary condition of liquid surrounded by a substrate (i.e. inside) and a boundary condition of the substrate surrounded by air on the opposite side (i.e. outside) as suggested by Bruus, because Bruus teaches that studying the boundary conditions in this matter provides insight into the .


Claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guldiken et al (US 2014/0008307) in view of González et al (A polymeric chip for micromanipulation and particle sorting by ultrasounds based on a multilayer configuration, Sensors and Actuators B: Chemical, 2010, Vol 144, pp. 310-317, see attached document).

Regarding Claim 32, Guldiken teaches a microfluidic system (see Guldiken: Abstract), comprising: 
an acoustophoretic device, comprising:
an acoustophoretic chip (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1), 
comprising a polymeric channel substrate and a microfluidic flow channel in the substrate (see Guldiken: “the first channel can be made of a material such as polydimethylsiloxane (PDMS), polyurethanes, polyimides, polymethyl methacrylate (PMMA), silicone, Pyrex.TM., and combinations thereof”, [0056]; [0059]); 
at least two ultrasound transducers in acoustic contact with a first surface of the substrate (see Guldiken: “the surface acoustic wave generators (e.g., the first pair and/or second of surface acoustic wave generators) can include interdigitized transducers disposed 
and a drive circuit connected to the at least two ultrasound transducers and configured to actuate the at least two ultrasound transducers at a frequency f that corresponds to an acoustic resonance peak of the substrate including the microfluidic flow channel filled with a liquid suspension (see Guldiken: “surface acoustic wave generators can produce acoustic surface waves by varying one or more of the wavelength, frequency, and power”, [0061]; “signal was generated by a signal generator (AFG3022B, Tektronix) and then amplified by an RF power amplifier (325LA, ENI). The signal was split two ways to provide identical signals to the IDTs and generate SSAW”, [0134]; the examiner notes that the generator is equivalent to the claimed drive circuit and the recitation of ‘configured to…’ is an example of functional language, where the system of Guldiken is capable of performing the claimed function as the signals generated can be modulated and/or adjusted).  ; 
a polymeric main substrate having a main substrate surface in which is formed a first set of surface features (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1; “bonding the PDMS microchannel to the substrate containing IDTs…”, [0079]; Fig 2.4; the examiner notes that the walls of channel 
and a polymeric lid substrate placed over the main substrate surface so as to define, together with the first set of surface features, at least one microfluidic flow channel chip (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1; “bonding the PDMS microchannel to the substrate containing IDTs…”, [0079]; Fig 2.4; the examiner notes that the walls of channel formed by the bonding of the substrates correspond to the first and second sets of features); 
wherein a part of the microfluidic flow channel extends through an acoustophoretic region of the main substrate, in which acoustophoretic region an acoustophoretic operation is to be performed, the acoustophoretic region defining the acoustophoretic chip chip (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1); 
wherein a second set of surface features is provided in the main substrate in or adjacent to the acoustophoretic region so as to at least partially separate the acoustophoretic region from the remainder of the main substrate (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a 
and wherein the drive circuit is connected to the at least two ultrasound transducers and is configured to actuate the at least two ultrasound transducers at a frequency f corresponding to a resonance peak of the acoustophoretic region of the main substrate including the microfluidic flow channel and a part of the lid substrate facing the acoustophoretic region (see Guldiken: “surface acoustic wave generators can produce acoustic surface waves by varying one or more of the wavelength, frequency, and power”, [0061]; “signal was generated by a signal generator (AFG3022B, Tektronix) and then amplified by an RF power amplifier (325LA, ENI). The signal was split two ways to provide identical signals to the IDTs and generate SSAW”, [0134]; the examiner notes that the generator is equivalent to the claimed drive circuit and the recitation of ‘configured to…’ is an example of functional language, where the system of Guldiken is capable of performing the claimed function).  
Guldiken teaches the transducers as described above and teaches that the frequency can be varied. 
Guldiken does not explicitly teach an entirely polymeric device, running the transducers at a peak frequency nor “wherein the at least two ultrasound transducers are in acoustic contact with a side of the lid substrate facing away from the main substrate surface, the at least two ultrasound transducers being positioned on the lid substrate so as to cover at least part of the acoustophoretic region”. 
However, González teaches the analogous art of polymer chips for ultrasound-based separation strategies (see González: Abstract). González teaches that devices can be made 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the chip construction of Guldiken to be made of two separate polymeric substrates, a bottom substrate and a lid substrate, where either of the substrates can be connected to the ultrasound transducers to be run at the peak frequency, as taught by González, because González teaches that that using polymeric materials in the construction of acoustic/ultrasound chips leads to reduced cost, increased versatility and a range of potential for scientific and industrial applications as well as a potential for mass production of said chip (see González: “Polymeric materials have been proposed as alternative materials due to their low cost, versatility and wide range of physical and chemical properties to match a specific application…  mass production of disposable microfluidic device”, Page 311, left column, first full paragraph; Page 312, left column, “Fabrication and Packaging”, first paragraph, to Page 313, left column, final full paragraph; Fig 3). 



Regarding Claim 34, modified Guldiken teaches all the limitations as applied to Claim 32 and further teaches wherein the drive circuit is further configured to actuate the at least two ultrasound transducers out of phase relative to each other, at the acoustic resonance frequency f (see modification of Claim 32). 

Regarding Claim 35, modified Guldiken teaches all the limitations as applied to Claim 32 and further teaches wherein the channel substrate additionally comprises a further microfluidic flow channel, the further microfluidic flow channel being positioned so that an acoustic force arises, due to resonance in the substrate including the microfluidic flow channel and the further microfluidic flow channel, on a target particle in the further microfluidic channel (see Guldiken: “FIG. 1.1 illustrates a schematic of a top view of a two-stage microfluidic device of the present disclosure. The two-stage microfluidic device includes a particle focusing stage (Stage 1) and a particle separating stage (Stage 2)”, [0051]; Fig 1.1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798